File No.: 49877
MORTON & CRAIG, LLC
110 Marter Avenue
Suite 301
Moorestown, NJ 08057
(856)866-0100
Attorney for Ally Financial
JM5630___________________________

                                                 UNITED STATES
                                                 BANKRUPTCY COURT FOR
                                                 THE DISTRICT OF NEW
                                                 JERSEY
IN RE:
  BRIAN K. STARKE
  DINA STARKE                                    CHAPTER 13
                                                 CASE NO: 18-12205(JNP)
                                                 HEARING DATE: 1-7-2020

                                                 NOTICE OF MOTION OF
                                                 ALLY FINANCIAL TO
                                                 MODIFY THE AUTOMATIC
                                                 STAY
    To:

              Brian and Dina Starke
              113 Rittenhouse Drive
              Deptford, NJ 08096
              Debtors

              Brad J. Sadek, Esq.
              1315 Walnut Street
              Suite 502
              Philadelphia, PA 19107
              Attorney for the debtors

              Isabel C. Balboa
              Cherry Tree Corporate Center
              535 Route 38, Suite 580
              Cherry Hill, NJ 08002
              Trustee

              U.S. Trustee, US Dept of Justice
              Office of the US Trustee
              One Newark Center, Suite 2100
              Newark, NJ 07102
        John R. Morton, Jr., Esquire, attorney for Ally Financial, has filed papers with

the Court for relief from the automatic stay to permit Ally Financial to repossess and sell

the motor vehicle(s) described in the attached pleadings.    Your rights may be affected.

You should read these papers carefully and discuss them with your attorney, if you

have one in this bankruptcy case. If you do not have an attorney, you may wish to

consult with one. If you do not want the Court to grant the relief sought, or if you want

the Court to consider your views on the motion, then no later than seven (7) days before

the hearing date, you or your attorney must:

        File with the Court a written request for a hearing (or, if the Court requires a

written response, an answer, explaining your position) at:

        United States Bankruptcy Court
        1 John F. Gerry Plaza
        4th & Cooper Streets
        Camden, NJ 08101


        If you mail your (request) (response) to the Court for filing, you must mail it

early enough so the Court will receive it on or before the date stated above.

        You must also mail a copy to:

        John R. Morton, Jr., Esquire
        110 Marter Avenue, Suite 301
        Moorestown, NJ 08057
        TAKE FURTHER NOTICE that the facts movant relies upon, as set forth on the

accompanying certification, and the basis for relief from the automatic stay, do not

present complicated questions of fact or unique questions of law, it is hereby submitted

that no brief is necessary in the Court’s consideration of the within Motion, and TAKE

FURTHER NOTICE that oral argument is hereby not requested.



   Attend the hearing scheduled to be held on January 7, 2020 at 10 a.m. in

Courtroom #4C, United States Bankruptcy Court, 1 John F. Gerry Plaza, 4th &

Cooper Streets, Camden, New Jersey 08101.

   If you or your attorney do not take these steps, the Court may decide that you do not

oppose the relief sought in the motion and may enter an order.



Date:   12-12-2019                               /s/ John R. Morton, Jr., Esquire
                                                 John R. Morton, Jr., Esquire
                                                 Attorney for Ally Financial
